



COLLATERAL ADMINISTRATION AGREEMENT
August 3, 2018
BY AND AMONG
BANK OF AMERICA, N.A.
(ADMINISTRATIVE AGENT)
AND
BARINGS BDC SENIOR FUNDING I, LLC
(BORROWER)
AND
STATE STREET BANK AND TRUST COMPANY
(COLLATERAL ADMINISTRATOR)






1

--------------------------------------------------------------------------------






THIS COLLATERAL ADMINISTRATION AGREEMENT is made and entered into as of August
3, 2018 by and among Administrative Agent, Borrower and Collateral Administrator
(this “Agreement”).
RECITALS:
WHEREAS, Administrative Agent, Borrower and the Lenders from time to time a
party thereto have entered into that certain Credit Agreement, dated as of even
date herewith (as such agreement may be supplemented, amended or restated, the
“Credit Agreement”); and
WHEREAS, Administrative Agent and Borrower have entered into that certain
Security Agreement, dated as of even date herewith (as such agreement may be
supplemented, amended or restated, the “Security Agreement”); and
WHEREAS, Administrative Agent and Borrower have agreed to enter into this
Agreement to facilitate the transactions thereunder; and
WHEREAS, Collateral Administrator is authorized to act as a Bank and to maintain
Deposit Accounts for its customers, and to act as a Securities Intermediary and
maintain Securities Accounts on behalf of others; and
WHEREAS, Collateral Administrator has agreed to act as custodian of certain
monies, securities and other documents on behalf of Administrative Agent and on
behalf of Borrower as described herein.
NOW, THEREFORE, in consideration of the mutual promises set forth herein and
intending to be legally bound hereby, it is agreed as follows:
1.    DEFINITIONS
Any capitalized term not defined in this Agreement shall have the meaning
ascribed to it in the Credit Agreement, except that in any event, the following
terms will have the meanings ascribed to them in the UCC: “Accounts”; “Bank”;
“Certificated Security” “Deposit Account”; “Entitlement Holder”; “Entitlement
Order”; “Financial Asset”; “Financing Statements”, “General Intangibles”;
“Investment Property”; “Money”; “Proceeds”; “Records”; “Securities Account”;
“Securities Intermediary”; “Security Entitlement”; and “Uncertificated
Security”.
“Administrative Agent” means Bank of America, N.A., as Administrative Agent
under the Credit Agreement (or any other Loan Document), or any successor
Administrative Agent.
“Asset” or “Assets” means any Collateral Asset and any other cash or Financial
Asset owned by the Borrower.


2



--------------------------------------------------------------------------------





“Authorized Persons” means a person described as provided in Paragraph 13(a)
hereof.
“BBD Notice” means a written notice from the Administrative Agent to the
Borrower and the Collateral Administrator stating that a Borrowing Base
Deficiency exists, which notice will be effective upon delivery and remain in
effect until rescinded in writing by the Administrative Agent.
“Borrower” means Barings BDC Senior Funding I, LLC, a Delaware limited liability
company or its permitted successors and assigns under the Credit Agreement.
“Borrower Transaction Certifications” has the meaning specified in Paragraph
6(a).
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, (i) New York, (ii) the state where the Administrative Agent’s office
is located (which is initially North Carolina) or (iii) the state in which the
Collateral Administrator’s office is located (which is initially the
Commonwealth of Massachusetts).
“Cash Collateral Account” has the meaning specified in Paragraph 4(a).
“Clearing Corporation” means each of (i) Clearstream, (ii) DTC, (iii) Euroclear
and (iv) any entity included within the meaning of “clearing corporation” under
Section 8‑102(a)(5) of the UCC.
“Clearing Corporation Security” means securities which are in the custody of or
maintained on the books of a Clearing Corporation or a nominee subject to the
control of a Clearing Corporation and, if they are “certificated securities” (as
defined in Article 8 of the UCC) in registered form, properly endorsed to or
registered in the name of the Clearing Corporation or such nominee.
“Collateral Account” means each of the Securities Collateral Account and the
Cash Collateral Account.
“Collateral Administrator” means State Street Bank and Trust Company and/or its
permitted successors and assigns.
“Daily Report” means, as of any date, a report regarding the Assets as of such
date substantially in the form as mutually agreed by the Administrative Agent
and the Collateral Administrator from time to time in consultation with the
Borrower.
“Deliver” or “Delivered” or “Delivery” mean the taking of the following steps:
(a)    in the case of each Certificated Security or Instrument (other than a
Clearing Corporation Security), (i) causing the delivery of such Certificated
Security or Instrument to the Intermediary or its affiliated nominee registered
in the name of the Intermediary or its affiliated nominee or endorsed to the
Intermediary or in blank, (ii) causing the Intermediary to continuously identify
on its books and records that such Certificated Security or Instrument is
credited to the


3



--------------------------------------------------------------------------------





relevant Collateral Account and (iii) causing the Intermediary to maintain
continuous possession of such Certificated Security or Instrument;
(b)    in the case of each Uncertificated Security (other than a Clearing
Corporation Security), (i) causing the Intermediary to be continuously
registered as the registered holder of such Uncertificated Security on the books
of the obligor thereof and (ii) causing the Intermediary to continuously
identify on its books and records that such Uncertificated Security is credited
to the relevant Collateral Account;
(c)    in the case of each Clearing Corporation Security, causing (i) the
relevant Clearing Corporation to continuously credit such Clearing Corporation
Security to the securities account of the Intermediary at such Clearing
Corporation and (ii) the Intermediary to continuously identify on its books and
records that such Clearing Corporation Security is credited to the relevant
Collateral Account;
(d)    in the case of any Financial Asset that is maintained in book-entry form
on the records of an FRB, causing (i) the continuous crediting of such Financial
Asset to a securities account of the Intermediary at any FRB and (ii) the
Intermediary to continuously identify on its books and records that such
Financial Asset is credited to the relevant Collateral Account;
(e)    in the case of each Financial Asset (other than cash) not covered by the
foregoing clauses (a) through (d), causing the transfer of such Financial Asset
to the Intermediary in accordance with applicable law and regulation and causing
the Intermediary to continuously credit such Financial Asset to the relevant
Collateral Account;
(f)    in the case of cash, (i) causing the delivery of such cash to the
Intermediary and (ii) causing the Intermediary to continuously credit such cash
to the relevant Cash Collateral Account;
(g)    in the case of each General Intangible (including any participation
interest that is not, or the debt underlying which is not, evidenced by an
Instrument or Certificated Security), notifying the obligor and the
administrative agent thereunder of the grant of the pledge to the Administrative
Agent; and
(h)    in all cases, the filing of an appropriate Financing Statement in the
appropriate filing office in accordance with the Uniform Commercial Code as in
effect in any relevant jurisdiction.
“Delivered Assets” means with respect to (i) any Asset constituting cash,
Investment Property or Financial Assets and any Required Collateral Documents
related to such Asset and (ii) any other Asset, the Required Collateral
Documents related such Asset.
“Dollar Equivalent” means, (a) with respect to any amount relating to a Loan, at
any time, (i) with respect to any amount denominated in Dollars, such amount,
and (ii) with respect to any amount denominated in any other currency, the
equivalent amount thereof in Dollars at such time on the basis current spot rate
determined by the Administrative Agent in a commercially


4



--------------------------------------------------------------------------------





reasonable manner and (b) with respect to any amount relating to any Asset, the
amount denominated in Dollars as determined by the Collateral Administrator on
the basis of the Spot Rate for the purchase of Dollars with such currency.
“Eligible Collateral Asset Information” has the meaning specified in Paragraph
7(a).
“Eligible Institution” means having (i) a combined capital and surplus of at
least $200,000,000 (or the equivalent in any other currency) and (ii) a
short-term rating of “P-1” and a long term rating of at least “A1” from Moody’s
and a short-term rating of at least “A-1” and a long term rating of at least “A”
from S&P (or, if no short-term rating from S&P, a long-term rating of “A+”).
“Excess Cash” means, as of any date of determination, the amount of cash, if
any, which if excluded from the Borrowing Base and the Net Asset Value would not
result in any Default under the Credit Agreement.
“FRB” means any Federal Reserve Bank.
“Indemnified Parties” has the meaning specified in Paragraph 10(a).
“Instruction” means any instruction to any Bank directing disposition of the
funds in a Deposit Account maintained by such Bank or other instructions
delivered to such Bank with respect to such Deposit Account.
“Instruments” means, collectively, with respect to the Borrower, all
“instruments,” as such term is defined in Article 9, rather than Article 3, of
the UCC, and shall include all promissory notes, drafts, bills of exchange or
acceptances.
“Intermediary” means the Collateral Administrator, in its capacity as the entity
maintaining a Collateral Account pursuant to this Agreement, whether as a Bank
or as a Securities Intermediary.
“Notice of Exclusive Control” means, after the occurrence and continuance of an
Event of Default, a written notice delivered by the Administrative Agent to the
Collateral Administrator, in its capacity as Intermediary, that the
Administrative Agent is thereby exercising exclusive control over the Collateral
Accounts.
“Permitted Collateral Administrator Lien” has the meaning specified in Paragraph
4(d).
“Required Collateral Documents” means in the case of any Asset that is (a) a
loan, electronic copies of a fully executed assignment agreement, a trade
confirmation and any separate funding memorandum to which the assignor of such
loan is a party with respect to such loan and to which the Borrower is the
assignee, (b) a security, electronic copies of a trade confirmation or other
evidence of the Borrower’s acquisition of such security.
“Securities Collateral Account” has the meaning specified in Paragraph 4(a).


5



--------------------------------------------------------------------------------





“Spot Rate” means, for a currency, the rate determined by the Collateral
Administrator to be the rate quoted by the Person acting in such capacity,
initially State Street Bank and Trust Company, as the spot rate for the purchase
by such Person of such currency with another currency through its principal
foreign exchange trading office at approximately 11:00 a.m. on the date two
Business Days prior to the date as of which the foreign exchange computation is
made; provided that the Collateral Administrator may obtain such spot rate from
another financial institution designated by the Administrative Agent if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency.
“Trade Notices” means all daily trade reports or other notifications by the
Borrower or Investment Adviser to the Collateral Administrator of new
commitments to purchase or sell Assets.
“Transaction” has the meaning specified in Paragraph 6(a).
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.
2.    SERVICES OF COLLATERAL ADMINISTRATOR
(a)    Appointment of Collateral Administrator. Administrative Agent hereby
appoints Collateral Administrator as custodian to safekeep any Delivered Assets
at any time transferred or delivered to and held by Collateral Administrator for
or on behalf of Administrative Agent under this Agreement, and appoints the
Collateral Administrator as its agent for the purposes set forth in this
Agreement. Borrower hereby appoints Collateral Administrator to maintain and
hold the Collateral Accounts for the benefit of Borrower as described in
Paragraph 4, and to safekeep any Delivered Assets at any time transferred or
delivered to and held by Collateral Administrator for or on behalf of Borrower
under this Agreement, and appoints the Collateral Administrator as its agent for
the purposes set forth in this Agreement.
(b)    Acceptance of Collateral Administrator. Collateral Administrator accepts
the appointment and, subject to the terms and conditions of this Agreement,
agrees to (i) receive Delivered Assets in the manner specified herein, for or on
behalf of Administrative Agent (subject to Paragraph 4(c) below), to be held
hereunder, and to hold, release or otherwise dispose of such Delivered Assets as
hereinafter provided and (ii) maintain the Collateral Accounts in accordance
with the terms of this Agreement.
(c)    Scope of Collateral Administrator’s Duties. Collateral Administrator’s
duties hereunder shall continue until altered in writing by the parties hereto
or until the termination of this Agreement. Collateral Administrator undertakes
to perform only those duties as are expressly set forth in the Agreement and no
covenant or obligation shall be implied in this Agreement against Collateral
Administrator. Any reference herein to Collateral Administrator’s holding of
Assets in an Account shall include the crediting of the same to such Account by
Collateral Administrator.
(d)    Agents, Subcustodians and Securities Custody. Administrative Agent and
Borrower authorize Collateral Administrator to utilize agents, subcustodians,
depositories,


6



--------------------------------------------------------------------------------





correspondent banks, and affiliates (collectively, “Subagents”) to process
transactions and to hold the Delivered Assets, and to use any other means
legally available to it for the retention, processing, or maintenance of the
Delivered Assets; provided that (i) the Collateral Administrator shall not
delegate the maintenance of the Deposit Account or Securities Account to any
Subagent that is not an Eligible Institution as to which the Administrative
Agent has given its prior written consent and (ii) the Collateral Administrator
shall continue to be directly responsible for the performance of any duties
performed through Sub-Agent to which the Administrative Agent has not given its
prior written consent, not to be unreasonably withheld . References to
“Collateral Administrator” hereunder shall be deemed to include any and all
Subagents of Collateral Administrator to the extent that such Persons perform
Collateral Administrator’s duties under this Agreement. The Collateral
Administrator’s responsibility with respect to any property held by its
Subagents with respect to which the Administrative Agent has consented as
provided in this Section 2(d) is limited to the failure on the part of the
Collateral Administrator to exercise due care in the selection, retention or
monitoring of such persons in light of prevailing settlement and securities
handling practices, procedures and controls in the relevant market. With respect
to any direct losses, damages, claims, costs, expenses or other liabilities
(“Subagent Losses”) incurred by the Borrower, the Administrative Agent, the
Lenders or the Assets as a result of the acts or the failure to act by any such
Subagent with respect to which the Administrative Agent has consented as
provided in this Section 2(d), the Collateral Administrator’s sole
responsibility to the Borrower, the Administrative Agent and the Lenders shall
be to take commercially reasonable action at the direction of the Administrative
Agent to pursue claims for such Subagent Losses, from such Subagent and any
recovery of such Subagent Losses (exclusive of reasonable and documented costs
and expenses incurred by Collateral Administrator) shall be for the account of
the Borrower. Notwithstanding the foregoing or any other provision of this
Agreement, the Borrower and the Administrative Agent acknowledge and agree that
the Collateral Administrator shall not be liable to the Borrower, Investment
Adviser or any other party for any loss, damage, claim, cost, expense or other
liability arising from the bankruptcy, insolvency or receivership of any such
agent, subcustodian, depository, correspondent bank, or affiliate.
3.    REPRESENTATIONS AND WARRANTIES
Administrative Agent, Borrower, and Collateral Administrator each, as to itself,
represents and warrants to the others as of the date hereof and as of each date
that any Obligation is outstanding, the following:
(a)    Representations of Administrative Agent, Borrower and Collateral
Administrator
(i)    It is duly incorporated or organized and existing under the laws of the
jurisdiction of its incorporation or organization with requisite power and
authority to execute and deliver this Agreement and to perform all of the duties
and obligations to be performed by it hereunder.
(ii)    This Agreement and the performance of all transactions contemplated
hereunder have been duly authorized, executed, and delivered in accordance with
all requisite corporate, partnership or other organizational action, and this
Agreement constitutes a valid,


7



--------------------------------------------------------------------------------





legal and binding obligation enforceable in accordance with its terms, except as
may be limited by bankruptcy, insolvency, or similar laws, or by equitable
principles relating to or limiting creditors' rights generally.
(iii)    The execution, delivery and performance of this Agreement and the
transactions contemplated hereunder will not violate any agreement by which it
is bound or by which any of its assets are affected, or its Organization
Documents, or any statute, regulation, rule, order, or judgment applicable to
it.
(b)    Further Representations of Borrower
Borrower further represents and warrants as to itself as of the date hereof and
as of each date that any Obligation is outstanding, the following:
(i)    Borrower has the power and authority to enter into the transactions and
to deliver and transfer the Assets delivered or transferred hereunder.
(ii)    All Assets delivered or transferred by Borrower to Collateral
Administrator and all Assets delivered or transferred to Collateral
Administrator by Administrative Agent will be delivered free, clear and
unencumbered by any prior Lien, security interest, charge, claim or prior right
of any third party, subject only to Permitted Liens.
(iii)    Borrower is executing this Agreement solely on its own behalf and will
be effecting the transactions contemplated hereby as principal.
(c)    Further Representations of Collateral Administrator.
The Collateral Administrator further represents and warrants, the following as
of the date hereof and as of each date that this Agreement has not been
terminated:
(i)    The Collateral Administrator is a trust company organized under the laws
of the Commonwealth of Massachusetts with an office at 1 Iron Street, Boston
Massachusetts 02210, Attention: Structured Trust and Analytics (or at such other
address of which the Collateral Administrator may notify the Borrower and
Administrative Agent).
(ii)    (A) The Collateral Administrator, in its capacity as Intermediary, has
established and is maintaining on its books and records the Securities
Collateral Account and (B) the Securities Collateral Account is a Securities
Account in respect of which the Collateral Administrator is a Securities
Intermediary and the Borrower is the sole Entitlement Holder.
(iii)    (A) The Collateral Administrator, in its capacity as Intermediary, has
established and is maintaining on its books and records the Cash Collateral
Account and (B) the Cash Collateral Account is a Deposit Account in respect of
which the Collateral Administrator is a Bank and the Borrower is the sole
customer.


8



--------------------------------------------------------------------------------





(iv)    Collateral Administrator, in its capacity as Intermediary, is a
“Participant” in the book-entry system maintained by the United States Treasury
and certain other agencies and instrumentalities of the United States through
the Federal Reserve Banks as fiscal agents (within the meaning of 31 C.F.R. Part
357.2) and maintains a book-entry securities account with FRB and each Clearing
Corporation through which it has a Security Entitlement in securities.
(v)    As of the date hereof, the Collateral Administrator is an Eligible
Institution.
(d)    Continuing Warranty of Collateral Administrator. Collateral Administrator
shall promptly notify Borrower and Administrative Agent in writing in the event
any of Collateral Administrator’s representations hereunder shall be or become
untrue or misleading in any material respect.
(e)    Further Representation of Administrative Agent. The Administrative Agent
further represents and warrants as of the date hereof and as of each date that
this Agreement has not been terminated, that it has the power and authority to
enter into the transactions hereunder.
4.    ACCOUNTS
(a)    Establishment of Collateral Accounts. The Collateral Administrator, in
its capacity as Intermediary, has, at the direction of the Borrower, established
on or prior to the date hereof and will continue to maintain the following
accounts. The accounts established by the Collateral Administrator, in its
capacity as Intermediary, pursuant to this Section 4 may include any number of
subaccounts deemed necessary for convenience in administering the Assets.
(i)    A segregated custody account entitled “Barings BDC Senior Funding I, LLC
Securities Collateral Account,” with the account number set forth on Schedule B,
identified as held for the benefit of the Borrower (together with any
subaccounts related thereto, the “Securities Collateral Account”) and subject to
the security interest of Administrative Agent, established as set forth herein,
and maintained by the Collateral Administrator, in its capacity as Intermediary,
as a Securities Intermediary. The Borrower shall cause to be Delivered to the
Collateral Administrator, all Assets constituting Investment Property or
Financial Assets that are owned by the Borrower or in which the Borrower has
rights or interest, and upon receipt thereof, the Collateral Administrator shall
cause such Assets to be credited to or deposited and held in the Securities
Collateral Account.
(ii)    A deposit account entitled “Barings BDC Senior Funding I, LLC Cash
Collateral Account,” with the account number set forth on Schedule B, identified
as held for the benefit of the Borrower (together with any subaccounts related
thereto, the “Cash Collateral Account”), and subject to the security interest of
Administrative Agent, established as set forth herein, and maintained by the
Collateral Administrator, in its capacity as Intermediary, as a Bank. The
Borrower shall cause to be Delivered to the Collateral Administrator, all cash
owned by the Borrower, and upon receipt, the Collateral Administrator shall
cause such cash be credited to or deposited and held in the Cash Collateral
Account.


9



--------------------------------------------------------------------------------





(b)    Representations, Warranties and Covenants in Respect of the Collateral
Accounts. The Collateral Administrator hereby represents, warrants and agrees as
of the date hereof and as of each date that this Agreement has not been
terminated:
(i)    The Collateral Administrator has not and will not prior to the
termination of this Agreement change the names or account numbers of the
Collateral Accounts without the prior written consent of the Administrative
Agent and the Borrower (provided that any Collateral Account with respect to
which the account number or designation has been so changed shall be considered
a Collateral Account for purposes of this Agreement and the Security Agreement).
(ii)    Each item of property other than cash (whether investment property, a
financial asset, a security or an instrument) credited to the Securities
Collateral Account shall be treated as a Financial Asset; provided that nothing
herein shall require the Collateral Administrator to credit to the Collateral
Account or treat as a Financial Asset any Asset in the nature of a General
Intangible or to “maintain” a sufficient quantity thereof (within the meaning of
Section 8-504 of the UCC). Notwithstanding any term hereof or elsewhere to the
contrary, it is hereby expressly acknowledged that (i) interests in bank loans
or participations (collectively “Loan Assets”) may be acquired and delivered by
the Borrower to the Collateral Administrator from time to time which are not
evidenced by, or accompanied by delivery of, a Security or an Instrument, and
may be evidenced solely by delivery of the Required Collateral Documents related
to such Loan Asset, (ii) such Loan Asset shall be registered on the books and
records of the applicable obligor or administrative agent of such Loan Asset in
the name of the Borrower, and (iii) any duty on the part of the Collateral
Administrator with respect to such Loan Asset (including in respect of any duty
it might otherwise have to maintain a sufficient quantity of such Loan Asset for
purposes of Section 8-504 of the UCC) shall be limited to the exercise of
reasonable care by the Collateral Administrator in the physical custody of any
such Required Collateral Documents that may be delivered to it. It is
acknowledged and agreed that the Collateral Administrator is not under a duty to
examine underlying credit agreements or loan documents to determine the validity
or sufficiency of any Required Collateral Documents (and shall have no
responsibility for the genuineness or completeness thereof), or for the
Borrower’s title to any related Loan Asset.
(iii)    Other than this Agreement and customary agreements necessary to
establish the accounts, there are no agreements entered into (and the Collateral
Administrator will until the termination of this Agreement enter into no other
agreements) between the Collateral Administrator and the Borrower with respect
to the Collateral Accounts.
(iv)    It has not agreed and shall not agree with any third party that the
Collateral Administrator shall comply with Entitlement Orders or Instructions
concerning the Collateral Accounts originated by such third party without the
prior written consent of (A) the Administrative Agent (except as otherwise
expressly provided in this Agreement) and (B) except after receipt by the
Collateral Administrator of a Notice of Exclusive Control that has not been
rescinded by the Administrative Agent, the Borrower.


10



--------------------------------------------------------------------------------





(v)     It has not entered into, and until the termination of this agreement
will not enter into, any agreement purporting to limit or condition the
obligation of the Collateral Administrator to comply with Entitlement Orders and
Instructions concerning the Collateral Accounts as set forth in Paragraph 4(c)
hereof.
(vi)    The Collateral Administrator shall not pledge, encumber, hypothecate,
transfer, dispose of, or otherwise grant a third party interest in, any
Collateral Account or any financial asset or credit balance carried therein.
(vii)    The Collateral Administrator shall as soon as is practicable notify the
Administrative Agent and the Borrower if any person asserts or seeks to assert a
Lien, encumbrance or adverse claim against any Collateral Account or any portion
or all of the property credited to any Collateral Account.
(c)    Entitlement Orders; Instructions; Notice of Exclusive Control. Prior to
the receipt of a Notice of Exclusive Control, the Collateral Administrator
shall, subject to the restrictions in Paragraph 6 resulting from the
effectiveness of a BBD Notice, comply with Entitlement Orders and Instructions
concerning the Collateral Accounts from the Borrower or Investment Adviser given
in accordance with this Agreement. Upon receipt by the Collateral Administrator
of a Notice of Exclusive Control, the Collateral Administrator shall (i) cease
complying with Entitlement Orders or Instructions concerning the Collateral
Accounts originated by the Borrower, the Investment Adviser or any of their
representatives, until such time, if any, as such Notice of Exclusive Control is
subsequently rescinded by the Administrative Agent, and (ii) comply with
Entitlement Orders and Instructions concerning the Collateral Accounts
originated by the Administrative Agent, in each case without further consent,
agreement or instruction by any other person, until such time, if any, such
Notice of Exclusive Control is subsequently rescinded by the Administrative
Agent. The Collateral Administrator shall be entitled to rely upon any
Entitlement Order, Instruction or Notice of Exclusive Control concerning the
Collateral Accounts that it reasonably believes to be from the Administrative
Agent. The Administrative Agent shall promptly rescind any Notice of Exclusive
Control not less than one Business Day after the related Event of Default under
the Credit Agreement has been waived or cured in accordance with the terms of
the Credit Agreement (provided such waiver or cure occurs prior to the date on
which the Administrative Agent directs acceleration of amounts owed under the
Credit Agreement in accordance with the terms thereof unless such acceleration
is rescinded). Until it receives a Notice of Exclusive Control, the Collateral
Administrator shall be entitled, subject to the restrictions in Paragraph 6
resulting from the effectiveness of a BBD Notice, to continue to act on such
Entitlement Orders or Instructions concerning the Collateral Accounts that it
reasonably believes to be from the Borrower or the Investment Adviser as are
delivered in form reasonably satisfactory to the Collateral Administrator. At
the request of the Borrower, the Administrative Agent shall promptly rescind any
BBD Notice not less than one Business Day following any waiver by the
Administrative Agent or cure by the Borrower of the related Borrowing Base
Deficiency in accordance with the terms of the Credit Agreement.
(d)    Subordination of Lien; Waiver of Set-Off. The parties agree that any
security interest in or Lien on, or right of set-off with respect to, any of the
Assets or any other property


11



--------------------------------------------------------------------------------





credited to any Collateral Account that the Collateral Administrator may now or
in the future have is hereby subordinated to the security interest of the
Administrative Agent under this Agreement, except to the extent of (i) checks or
other credits to a Collateral Account that are subsequently reversed and
(ii) any unpaid fees, charges, expenses and other amounts not described in
clause (i) above, to the extent that such fees, charges, expenses and other
amounts are reasonable and documented, owed to the Collateral Administrator and
incurred in connection with the performance of its duties hereunder and the
maintenance and operation of the Collateral Accounts, for which the Collateral
Administrator shall have a prior claim to that of the Administrative Agent in
the cash in the Cash Collateral Account (any such security interest, Lien or
right of set-off described in clauses (i) or (ii), a “Permitted Collateral
Administrator Lien”).
(e)    Segregation of Assets. With respect to the Securities Collateral Account,
the Collateral Administrator, in its capacity as Intermediary, shall segregate
and separately account on its books and records for all Assets held for Borrower
as Entitlement Holder and the Administrative Agent as secured party. The
Collateral Administrator, in its capacity as Intermediary, shall maintain and
safekeep all Assets held for Borrower as Entitlement Holder and the
Administrative Agent as secured party until (i) the Collateral Administrator
receives instructions to deliver or transfer such Assets pursuant to Paragraph 6
or a Notice of Exclusive Control or (ii) this Agreement is terminated.
(f)    Ownership of Assets. Borrower, Administrative Agent and Collateral
Administrator agree that (i) all Assets held in the Collateral Accounts from
time to time will be held by the Collateral Administrator, in its capacity as
Intermediary, for Borrower as Entitlement Holder and Administrative Agent (as
secured party), (ii) without limitation of Paragraph 4(c), if a Notice of
Exclusive Control is in effect, Collateral Administrator, in its capacity as
Intermediary, will take such actions with respect to the Collateral Accounts and
any Assets therein as Administrative Agent shall direct in accordance with this
Agreement and (iii) if a Notice of Exclusive Control is in effect, in no event
shall any consent of Borrower or any other Person be required for the taking of
any such action by Collateral Administrator.
5.    DELIVERY OF ASSETS; COLLECTION OF MONEY
(a)    Delivery of Assets. On or promptly following the date hereof, the
Borrower shall Deliver or cause to be Delivered all Assets of the Borrower and
shall deliver or cause to be delivered to the Collateral Administrator the
related Required Collateral Documents. Promptly following the acquisition of any
other Asset by the Borrower, the Borrower shall Deliver such Asset or cause such
Asset to be Delivered and shall deliver or cause to be delivered the Required
Collateral Documents related to such Assets to the Collateral Administrator.
(b)    Collection of Money Except as otherwise expressly provided herein, the
Collateral Administrator may demand payment or delivery of, and shall receive
all money and other property payable to or receivable on the Assets, in
accordance with the terms and conditions of such Assets.
(c)    Deposit Account. All payments of cash to be credited to the Cash
Collateral Account shall be in immediately available funds and effected either
by transfer from an account


12



--------------------------------------------------------------------------------





maintained by the paying party at Collateral Administrator or by wire transfer
through FRB to the Account designated in Schedule A.
(d)    Proxies, etc. If the Collateral Administrator shall receive any proxies,
notices, reports or other communications relative to any of the Assets, the
Collateral Administrator shall as soon as practicable transmit to the
Administrative Agent and the Borrower, or notify the Administrative Agent and
the Borrower of the receipt of, such proxies, notices, reports or other
communications. Neither the Collateral Administrator nor its nominees or agents
shall vote upon or in respect of any of the Assets, execute any form of proxy to
vote thereon, or give any consent or take any action with respect thereto except
upon the receipt of instructions relative thereto. Unless a Notice of Exclusive
Control is in effect, the Borrower (or the Investment Adviser on its behalf)
shall be entitled to administer the Assets and exercise any rights to vote or
consent (or take such other action permitted under such proxies, notices,
reports or other communications) and any other rights in respect of any of the
Assets and to file and assert claims in respect of the Assets. If a Notice of
Exclusive Control is in effect, only the Administrative Agent (and neither the
Borrower nor the Investment Adviser on its behalf) shall be entitled to any
rights to vote or consent (or take such other action permitted under such
proxies, notices, reports or other communications) in respect of any of the
Assets.
6.    PURCHASES, SALES AND TRANSFERS OF ASSETS
(a)    Borrower Transaction Representations and Warranties and Covenants. As of
each date that Borrower acquires, sells, transfers, releases or otherwise
disposes of any Asset, or commits to do any of the foregoing, (a “Transaction”),
the Borrower hereby represents, warrants and agrees as follows (the “Borrower
Transaction Certifications”):
(i)    in the case of any Transaction that is an acquisition or sale, transfer
or other disposition, after giving effect to such Transaction (A) no Borrowing
Base Deficiency will exist, and (B) no Default under the Credit Agreement would
occur or be continuing, in each case based on the most recent Borrowing Base
reported by the Administrative Agent;
(ii)    in the case of any acquisition of an Asset, (A) Borrower has, or will
promptly, Deliver such Asset or cause such Asset to be Delivered and (B) the
Borrower has received all consents and approvals required by the terms of such
Asset for (1) the Delivery of the Borrower’s interest and rights in such Asset
and (2) the pledge of such Asset to the Administrative Agent (except to the
extent that such Asset is not “Collateral” as defined under the Security
Agreement) and for any exercise of the Administrative Agent’s rights and
remedies as a secured party (including under the Security Agreement);
(iii)    in the case of any sale, transfer or disposition of any Asset to any
Affiliate of the Borrower (other than a distribution to Borrower Parent to the
extent permitted under the Credit Agreement), the sale price (or other
compensation received or paid) for such Asset is not less than the fair market
value of such Asset on the date of such Transaction (determined on the same
basis as the Current Market Price of such Asset was most recently determined)
and the requirements with respect to such Transactions under the Credit
Agreement and other Loan Documents have been satisfied; and


13



--------------------------------------------------------------------------------





(iv)    in the case of any Transaction using the direct proceeds of any Loan,
such proceeds are being used solely for Permitted Uses.
(b)    Receipt of Assets. The Collateral Administrator shall credit all proceeds
of any Loan, all cash Delivered by Borrower or received in connection with any
Asset (including any dividends, distributions or other cash Proceeds thereof) to
the Cash Collateral Account. The Collateral Administrator shall credit all
Assets of the Borrower constituting Investment Property or Financial Assets to
the Securities Collateral Account.
(c)    Release of Cash. Unless a Notice of Exclusive Control is in effect or a
BBD Notice is in effect, the Collateral Administrator shall make commercially
reasonable efforts to release and deliver cash from the Cash Collateral Account
(i) in connection with the payment of the purchase price of any Asset against
Delivery of such Asset, (ii) as directed by the Borrower or the Investment
Adviser to purchase Cash Equivalents to be credited to the Securities Collateral
Account, (iii) to settle a spot foreign exchange transaction for Dollars,
Canadian Dollars, Sterling or Euro in which all cash received is credited to the
Cash Collateral Account, (iv) to the Administrative Agent or any Lender to pay
any Obligation in accordance with the Credit Agreement (provided that the
Collateral Administrator may release cash pursuant to this clause (iv)
notwithstanding any BBD Notice) and (v) in an amount not to exceed the amount of
Excess Cash stated in the most recent Daily Report, in all cases, upon written
notice from the Borrower, (1) in which the Borrower certifies that no Borrowing
Base Deficiency will exist and no Default under the Credit Agreement will occur
or be continuing after giving effect to such release and delivery (2) stating
the amount of cash to be released and delivered, (3) received by the Collateral
Administrator and the Administrative Agent (x) for releases of cash greater than
or equal to $10 million, prior to 11:00 a.m. on the Business Day prior to such
release and delivery and (y) for releases of cash less than $10 million, prior
to 11:00 a.m. on the same day of such release and delivery and (4) such funds
will be used solely for Permitted Uses; provided that for all releases of cash,
the Borrower shall observe all Delaware limited liability company formalities
and otherwise comply with the Special Purpose Entity Requirements in all
respects and in all cases, the Collateral Administrator’s responsibility shall
be to make commercially reasonable efforts to effect any such release and
delivery within the specified time frames. In the case of the purchase of any
Collateral Asset, the release of cash from the Cash Collateral Account shall
also be subject to the Collateral Administrator’s prior or simultaneous receipt
of the Required Collateral Documents.
(d)    Release of Assets. Unless a Notice of Exclusive Control is in effect, the
Collateral Administrator shall release and deliver from the Securities
Collateral Account (i) any Collateral Asset as requested by Borrower or
Investment Adviser against Delivery of either (x) the sale price, in cash, for
such Asset or (y) a new Collateral Asset other than cash in exchange for such
Collateral Asset and (ii) any Asset other than a Collateral Asset as requested
by Borrower or Investment Adviser; provided that if a BBD Notice is in effect,
any Asset that is not a Collateral Asset shall be released and delivered only
against Delivery of the sale price, in cash, for such Asset.
(e)    Deliveries to Administrative Agent. Without limitation on Paragraph 4(c),
upon receipt of a Notice of Exclusive Control from Administrative Agent,
deliveries of Assets by


14



--------------------------------------------------------------------------------





Collateral Administrator to the Administrative Agent pursuant to the delivery
instructions in Schedule A shall be permitted under this Agreement until such
time as such notice has been rescinded.
(f)    Release of Security Interest. Upon the sale of any Assets pursuant to
Section 7.05 of the Credit Agreement, and release of any such Asset by the
Collateral Administrator in accordance with the terms of this Agreement, the
security interest of the Administrative Agent shall be released immediately and
without further action by the Administrative Agent, the Collateral
Administrator, the Borrower, any Lender or any other Person. Upon such release
or any release of any Asset or any part thereof, the Administrative Agent and
the Collateral Administrator shall, upon the reasonable request and at the sole
cost and expense of the Borrower, assign, transfer and deliver to the Borrower,
against receipt and without recourse to or warranty by the Administrative Agent
or the Collateral Administrator except as to the fact that the Administrative
Agent or the Collateral Administrator has not encumbered the released Assets,
such of the Assets or any part thereof to be released as may be in possession of
the Administrative Agent or the Collateral Administrator and as shall not have
been sold or otherwise applied pursuant to the terms hereof or the Loan
Documents, and, with respect to any other Asset, proper documents and
instruments acknowledging the termination hereof or the release of such Asset,
as the case may be.
(g)    Deemed Borrower Transaction Certifications. Each trade confirmation,
Entitlement Order, or Instruction concerning the Collateral Accounts provided to
the Collateral Administrator by the Borrower or the Investment Adviser with
respect to any Transaction, including any Transaction described in this
Paragraph 6, shall be deemed to be such a certification by the Borrower that the
Borrower Transaction Certifications are true with respect to such Transaction.
7.    REPORTING, ELIGIBILITY AND VALUATION OF COLLATERAL ASSETS
(a)    Eligible Collateral Asset Information. Promptly upon (x) the Borrower’s
acquisition or commitment to acquire any Collateral Asset that Borrower seeks to
treat as an Eligible Collateral Asset and (y) becoming aware of any change in
any of the following with respect to any Collateral Asset that is currently
reported as an Eligible Collateral Asset hereunder, Borrower or Investment
Adviser shall provide the following information (the “Eligible Collateral Asset
Information”), or notice of the change thereto, to the Administrative Agent, and
upon acquisition or commitment to acquire, shall certify to the Collateral
Administrator and the Administrative Agent, upon which certification the
Collateral Administrator and the Administrative Agent may conclusively rely,
that such Collateral Asset meets the Eligibility Criteria and the Portfolio
Criteria and qualifies for treatment as an Eligible Collateral Asset; provided
that the Collateral Administrator shall assist the Borrower, the Investment
Adviser and the Administrative Agent in connection with monitoring the
Collateral Assets solely by maintaining a database of certain characteristics of
the Eligible Collateral Asset Information on an ongoing basis, and in providing
to the Borrower, the Investment Adviser and the Administrative Agent certain
reports, schedules and calculations (in each case in such form and content, and
in such detail, as may be mutually agreed upon by the Borrower, the Investment
Adviser, the Administrative Agent and the Collateral Administrator from time to
time or as may be required by this Agreement), based upon information and data
received from the Borrower and/or the Investment Adviser (in addition to certain
information that may be received from the Collateral Administrator in respect of
Collateral Assets and cash balances in


15



--------------------------------------------------------------------------------





Collateral Accounts), which reports, schedules and calculations the Borrower or
the Investment Adviser on its behalf, is required to prepare and deliver or
perform (or which are necessary to be performed in order that certain reports,
schedules and calculations can be performed as required) under this Agreement:
(i)    whether such Collateral Asset is a First Lien Bank Loan, Second Lien Bank
Loan, Senior Secured Bond, Senior Unsecured Bond, Senior Subordinated Bond or
Subordinated Bond;
(ii)    whether such Collateral Asset is a Structured Finance Security, DIP
Loan, Current Pay Obligation, Defaulted Obligation or Special Situation Asset
and whether such Collateral Asset is subject to a Distressed Exchange Offer;
(iii)    the currency, principal balance, annual interest rate, maturity and
issuer of such Collateral Asset (provided that the Borrower and the Investment
Adviser shall not be required to report changes in the principal balance
relating solely to scheduled payments);
(iv)    the original and then-current aggregate loan facility amount or bond
issue amount, as applicable, corresponding to such Collateral Asset (provided
that the Borrower and the Investment Adviser shall not be required to report
changes in the then-current principal balance relating solely to scheduled or
permitted payments and prepayments by the obligor of such Collateral Asset);
(v)    the current rating of the Collateral Asset and its obligor, as
applicable, by Moody’s and S&P, if any;
(vi)    the domicile of the obligor of such Collateral Asset;
(vii)    whether Borrower’s interest in such Collateral Asset is evidenced by a
Certificated Security (other than a Clearing Corporation Security), promissory
note or other Instrument, and if so, whether such Certificated Security,
promissory note or other Instrument has been delivered (and whether such
accompanying instruments of transfer is endorsed in blank) to the Collateral
Administrator; and
(viii)    such other information as the Borrower, the Collateral Administrator
or the Administrative Agent reasonably may from time to time advise the Borrower
or the Collateral Administrator is necessary or desirable to determine whether
such Collateral Asset is an Eligible Collateral Asset or compliance with the
Portfolio Criteria.
(b)    Daily Report; Certain Documents. The Collateral Administrator shall
deliver to the Administrative Agent and the Borrower, and the Calculation Agent
on behalf of the Administrative Agent shall deliver to each of the Lenders, a
Daily Report, determined as of the close of business on the immediately
preceding Business Day regarding the Collateral Assets. Subject to Paragraphs
7(a) and 7(c), each item in the Daily Report shall be reported by the Collateral
Administrator, based upon the Eligible Collateral Asset Information provided to
it by the Borrower or Investment Adviser, upon which the Collateral
Administrator may conclusively rely. Borrower


16



--------------------------------------------------------------------------------





(or Investment Adviser on its behalf) shall provide to the Administrative Agent
copies of all Required Collateral Documents and Trade Notices when such
documents are delivered to the Collateral Administrator. For the avoidance of
doubt, the Collateral Administrator shall not be required to determine whether
any specific Collateral Asset is an Eligible Collateral Asset, or whether any
item of Collateral or the Collateral as a whole satisfies the Eligibility
Criteria or the Portfolio Criteria, or whether the documents delivered to it
with respect to any specific Collateral Asset comprise all of the related
Required Collateral Documents and/or Trade Notices, but shall rely upon the
certifications of the Borrower or Investment Advisor, and upon the
determinations of the Administrative Agent, who, upon receipt of the Daily
Report, shall notify the other parties whether any Collateral Asset does or does
not satisfy the Eligibility Criteria.
(c)    Errors; Omissions; Disputes. The Borrower, Collateral Administrator and
the Administrative Agent shall each provide notice to the other parties hereto
promptly following the discovery (including, in the case of the Borrower, the
discovery by the Investment Adviser) of any error or omission with respect to
any Eligible Collateral Asset Information.
The Administrative Agent or the Borrower may at any time dispute any Eligible
Collateral Asset Information (or any component thereof or other matter relating
to whether a Collateral Asset is an Eligible Collateral Asset), any item in the
Daily Report (or component thereof) or the determination as to compliance with
any of the Portfolio Criteria, in each case, excluding the Current Market Price
with respect to any Collateral Asset, by delivering a Collateral Dispute Notice
to the Collateral Administrator and, as applicable, the Administrative Agent or
the Borrower. Upon delivery of any Collateral Dispute Notice, the Borrower, the
Collateral Administrator and the Administrative Agent shall promptly consult
each other regarding the information or determination so disputed. In the case
of a Collateral Dispute Notice delivered by the Administrative Agent, the
corrected information or determination in such Collateral Dispute Notice shall
control (and be used for all calculations and other purposes under the Credit
Agreement and the Collateral Administration Agreement) until such time as the
Borrower, the Collateral Administrator and the Administrative Agent agree in
writing that such dispute has been resolved or the Administrative Agent
withdraws in writing such Collateral Dispute Notice. In the case of a Collateral
Dispute Notice delivered by the Borrower, the corrected information shall not
control for any purpose under this Agreement or the Credit Agreement until such
time as the Collateral Administrator and the Administrative Agent agree in
writing that it does.
The Administrative Agent or the Borrower may dispute any Current Market Price as
provided in the definition of Current Market Price by delivering a Collateral
Dispute Notice to the other party and the Collateral Administrator, and any such
dispute will be resolved and have the effect described in the definition of
Current Market Price.
(d)    Inspection of Books and Records. Each of the Borrower and the
Administrative Agent shall have the right, at its own expense and with
reasonable prior written notice to the Collateral Administrator, to inspect the
Collateral Administrator’s books and records directly relating to the Collateral
Accounts during normal business hours or to designate an accountant to make such
inspection.


17



--------------------------------------------------------------------------------





(e)    Tax Obligations. The Borrower shall be liable for all taxes, assessments,
duties and other governmental charges, including interest and penalties, with
respect to any cash and Financial Assets held on behalf of the Borrower and any
transaction related thereto. To the extent that the Investment Adviser has
received relevant and necessary information with respect to the Collateral
Accounts, the Investment Adviser shall perform the following services with
respect to tax obligations, as directed by the Borrower (or the Investment
Adviser on behalf of the Borrower):
(i)    The Investment Adviser shall, upon receipt of sufficient information,
file claims for exemptions or refunds with respect to withheld taxes in
instances in which such claims are appropriate;
(ii)    The Investment Adviser shall withhold appropriate amounts, as required
by applicable tax laws, with respect to amounts received upon receipt of
instructions; and
(iii)    The Investment Adviser shall provide to the Borrower such information
received by the Investment Adviser that could, in the Investment Adviser’s
reasonable belief, assist the Borrower or its designee in the submission of any
reports or returns with respect to tax obligations. An Authorized Person shall
inform the Investment Adviser in writing as to which party or parties shall
receive information from the Investment Adviser.
Neither the Investment Adviser nor the Collateral Administrator shall be
responsible for determining whether tax obligations exist in respect of the
Borrower and the assets held in the Collateral Accounts.
8.    COLLATERAL ADMINISTRATOR FEE
Borrower shall pay Collateral Administrator’s fees for services provided
pursuant to this Agreement in the amount and at the times separately agreed
between the Collateral Administrator and the Borrower. In the event that the
Borrower fails to pay the Collateral Administrator’s fees within ninety days of
such fees becoming due and payable, the Collateral Administrator will notify the
Administrative Agent of such failure.
9.    CONCERNING THE COLLATERAL ADMINISTRATOR
(a)    Delay in Receiving Cash or Assets. Collateral Administrator shall not be
liable for any expense, loss, claim, or damage (including counsel fees) that the
Administrative Agent, Borrower, or any third party may suffer by reason of any
delay Administrative Agent, Borrower, or Collateral Administrator may experience
in obtaining cash or Assets from, or by reason of any action or omission to act
on the part of, any depository, clearing agent, transfer agent, issuer,
securities broker or dealer, third party, clearing corporation, or FRB
securities wire transfer system, or in obtaining cash from any bank, including
FRB, clearing agent, or third party, except to the extent Collateral
Administrator, in good faith, has constituted such person its agent as otherwise
provided herein. Collateral Administrator shall promptly notify Borrower and
Administrative Agent of any such delay.


18



--------------------------------------------------------------------------------





(b)    Forgery; False Data. Collateral Administrator shall not be liable for any
expenses, loss, claim, or damage (including counsel fees) that the
Administrative Agent, Borrower, or any third party may suffer by reason of an
Authorized Person not being duly authorized to give any such instruction, or
forgery or wrongful alteration of instructions or any other written instrument
or the inaccuracy, incompleteness, or falsity of data transmitted by computer
tape or terminal or other computer facilities, if Collateral Administrator, in
each case, in good faith reasonably believes that such instructions, instrument
or data was for the account or benefit of Administrative Agent or Borrower, as
the case may be, or that the writing was signed, or the data was transmitted, by
an Authorized Person.
(c)    No Duty of Inquiry. Without limiting the generality of the foregoing.
Collateral Administrator shall be under no obligation to inquire into, and shall
not be liable or responsible for:
(i)    the title, validity or genuineness of any Asset or document;
(ii)    the legality of the delivery or transfer of any Asset;
(iii)    the due authority of any Authorized Person to act on behalf of
Administrative Agent or Borrower with respect to cash or Assets held in the
Collateral Accounts;
(iv)    the due authority of the Borrower to purchase or hold any Asset
delivered to Collateral Administrator pursuant to this Agreement;
(v)    the completeness of any Required Collateral Documents delivered to it; or
(vi)    any Eligible Collateral Asset Information furnished to it by the
Borrower or Investment Adviser, as the case may be.
(d)    Limitation of Liability.
(i)    Collateral Administrator shall perform its duties with reasonable care
and shall be deemed to have exercised reasonable care if it (A) takes such
action for that purpose as the Borrower (or the Investment Adviser on its
behalf) or, if a Notice of Exclusive Control is in effect, the Administrative
Agent, shall reasonably request in writing and not in violation of this
Agreement; or (B) in the absence of specific instruction from the Borrower (or
the Investment Adviser on its behalf) or, if a Notice of Exclusive Control is in
effect, the Administrative Agent, exercises at least the same degree of care as
it would exercise with respect to a like transaction in which it alone is
interested. Collateral Administrator shall be liable for the loss of Assets
while in the possession or under the control of the Collateral Administrator
only in the event that such loss has resulted from the gross negligence, bad
faith or willful misconduct of Collateral Administrator. The Collateral
Administrator shall not be liable for delays, errors or losses occurring by
reason of circumstances beyond its control, including, without limitation, acts
of God, market disorder, terrorism, insurrection, war, riots, failure of
transportation or equipment, or failure of vendors, communication or power
supply or other impossibility of performance.


19



--------------------------------------------------------------------------------





(ii)    The duties of Collateral Administrator are only such as are herein
specifically provided, being purely ministerial in nature as herein provided,
and so long as Collateral Administrator acts in good faith and reasonably
believes it is acting in accordance with the terms of this Agreement, it shall
incur no liability whatsoever, except for gross negligence, bad faith or willful
misconduct on its part. Collateral Administrator shall be under no
responsibility to take any action in respect of any of the items deposited with
it other than the actions, expenses or liabilities otherwise required to be
taken or incurred by the terms of this Agreement and to faithfully follow the
instructions herein contained or provided for. It shall not be required to
institute or defend any legal proceedings in respect of the subject matter of
this Agreement unless requested to do so by any of the other parties hereto and
indemnified pursuant to the terms of this Agreement against the cost and expense
of such defense; provided, however, that Borrower hereby covenants to indemnify
Collateral Administrator for, and to hold it harmless against, any loss,
liability or expense incurred by Collateral Administrator without gross
negligence, bad faith or willful misconduct on its part with respect to any such
legal proceedings arising out of transactions related to or entered into
pursuant to or in connection with this Agreement. Collateral Administrator shall
be fully protected in acting in accordance with any written instructions given
to it hereunder by any of the other parties hereto in accordance with the
provisions hereof and reasonably believed by it in good faith to have been
signed by such party or parties.
(e)    No Adverse Interest of the Collateral Administrator.
By execution of this Agreement, the Collateral Administrator represents and
warrants that it currently holds, and during the existence of this Agreement
shall hold, no adverse interest, by way of security or otherwise, in any Asset,
and hereby waives and releases any such interest which it may have in any Asset
as of the date hereof.
10.    INDEMNIFICATION
(a)    Borrower Indemnity. Borrower shall indemnify Collateral Administrator and
its directors, employees, agents, and affiliated persons (“Indemnified Parties”)
against, and hold each Indemnified Party harmless from, any and all losses,
claims, damages, liabilities and related reasonable and documented out-of-pocket
expenses (including the reasonable and documented fees, charges and
out-of-pocket disbursements of any legal counsel for any Indemnified Party),
incurred by any Indemnified Party or asserted against any Indemnified Party by
any Person (including Borrower or any other party to the Loan Documents ) other
than such Indemnified Party arising out of, in connection with, or as a result
of: (A) the execution or delivery of this Agreement, any other agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, the administration of this
Agreement; or (B) any actual claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by Borrower or any other party to
the Loan Documents, and regardless of whether any Indemnified Party is a party
thereto, provided that such indemnity shall not, as to any Indemnified Party, be
available to the extent that such losses, claims, damages, liabilities or
related expenses: are determined by a court of competent jurisdiction by final


20



--------------------------------------------------------------------------------





and nonappealable judgment to have resulted from the gross negligence, bad faith
or willful misconduct of such Indemnified Party or any related party for whose
conduct such Indemnified Party is responsible.
11.    CONTINUING DISPUTES
In the event of any dispute between or conflicting claims by Administrative
Agent and Borrower and any other person with respect to cash or Assets or any
matter covered by this Agreement, Collateral Administrator shall promptly notify
Borrower and Administrative Agent and shall comply with the Entitlement Order or
instructions of the Administrative Agent relating to such matter.
12.    TERMINATION
The Collateral Administrator’s obligations under this Agreement may be
terminated (i) by the Collateral Administrator giving the Administrative Agent
and the Borrower at least 90 days prior written notice of such termination, (ii)
if the Collateral Administrator or any Subagent is not an Eligible Institution,
by the Administrative Agent giving the other parties hereto at least 90 days
prior written notice of such termination, and (iii) by the Borrower and the
Administrative Agent giving joint written notice to the Collateral Administrator
of such termination. Any such written notice will specify the effective date of
such termination (the “Termination Date”). Upon its receipt (or delivery) of any
notice of termination, the Borrower, (or if a Notice of Exclusive Control is in
effect, Administrative Agent) shall endeavor to appoint a successor Collateral
Administrator and (ii) direct the Collateral Administrator to deliver the
Delivered Assets to the successor Collateral Administrator on or prior to the
Termination Date. Any appointment of a successor Collateral Administrator by the
Borrower shall be effective only if the Administrative Agent has consented
thereto in writing (such consent not to be unreasonably delayed or withheld).
In the event a successor Collateral Administrator is not appointed by the
Borrower or the Administrative Agent, as applicable prior to the Termination
Date, Collateral Administrator shall continue to hold the Delivered Assets until
(i) otherwise directed by Borrower if the Administrative Agent has confirmed in
writing that all Obligations (other than unasserted contingent obligations that
survive the termination of the Credit Agreement) have been irrevocably repaid,
satisfied and discharged in full and all Aggregate Commitments have been
terminated or (ii) otherwise directed by the Administrative Agent if a Notice of
Exclusive Control is in effect and, in each case, thereupon the Collateral
Administrator shall be discharged from any obligations or liabilities arising
after the date of such transfer. Upon appointment of a successor Collateral
Administrator upon termination of this Agreement, the Collateral Administrator
shall transfer all securities and other Delivered Assets to the successor
Collateral Administrator physically or in the appropriate book-entry system, and
thereupon the Collateral Administrator shall be discharged from any obligations
or liabilities arising after the date of such transfer.
13.    MISCELLANEOUS
(a)    Authorized Personnel. Schedule A contains the names and titles of those
individuals authorized to act on behalf of Administrative Agent and on behalf of
the Borrower for


21



--------------------------------------------------------------------------------





the purposes for which each is authorized (each, an “Authorized Person” for the
relevant entity). It is understood that certain designated persons may be
Authorized Persons for limited purposes set forth in such lists. The parties
hereto each agree to furnish to the other a written notice in the event that any
such authorized individual ceases to be authorized or in the event that other or
additional authorized individuals are appointed and authorized. Upon receipt and
acknowledgement of a notice from any party hereto that an individual is no
longer an Authorized Person for such party, Collateral Administrator shall cease
accepting instructions from such person as soon as practicable thereafter, but
in no event later than one Business Day after such receipt and acknowledgment.
(b)    Funds Transfers.
(i)    Account Identification. In receiving funds transfers for Administrative
Agent or Borrower, Collateral Administrator may rely solely on the account
number or identifying number on the funds transfer to identify the funds
transfer as received for Administrative Agent or Borrower. Collateral
Administrator shall rely solely on the account number specified on Schedule A in
making a funds transfer to Administrative Agent. Similarly, when Administrative
Agent sends a payment order identifying an intermediary bank (a bank other than
the Collateral Administrator’s or Administrative Agent’s originating bank) or a
recipient bank for Collateral Administrator with an identifying number, the
Collateral Administrator does not have to determine if the identifying number
corresponds to the bank name provided by Administrative Agent.
(ii)    Transfer Procedure. Pursuant to UCC Article 4A, Collateral Administrator
and Administrative Agent have determined and agreed the Facsimile/Designated
Account/Call Back Service is a commercially reasonable security procedure for
Administrative Agent’s funds transfer requirement. Collateral Administrator will
accept a facsimile from Administrative Agent’s Authorized Person indicating the
dollar amount to be transferred to the account designated on Schedule A.
Collateral Administrator will confirm the facsimile funds transfer request with
an Authorized Person designated on Schedule A as authorized to confirm funds
transfer instructions. The Authorized Person issuing the facsimile instruction
and the Authorized Person confirming the instruction may not be the same person.
Collateral Administrator will follow this procedure for all funds transfers
unless Collateral Administrator otherwise elects to effect funds transfers upon
written notice to Administrative Agent.
(c)    Notices. Any notice authorized or required by this Agreement shall be
sufficiently given if addressed to the receiving party and hand delivered or
sent by mail, electronic mail or facsimile machine to the individuals at the
addresses specified herein or to such other person or persons as the receiving
party may from time to time designate to the other parties in writing. Such
notice shall be effective upon receipt or such later time as provided in this
Agreement.


(i)    TO BORROWER:
Barings BDC Senior Funding I, LLC
300 South Tryon Street, Suite 2500
Charlotte, NC 28202


22



--------------------------------------------------------------------------------





Attention: Jon Bock and Chris Cary
Telephone: +19804175831(Bock); +19804175830 (Cary)
Electronic Mail: jonathan.bock@barings.com and chris.cary@barings.com


with a copy to:
Barings LLC
1500 Main Street, Suite 2800
Springfield, MA 01115
Attention: Andrew Gould
Email: Andrew.Gould@barings.com
(ii)    TO ADMINISTRATIVE AGENT


Bank of America, N.A.
Street Address: 555 California Street, 4th Floor
Mail Code: CA5-705-04-09
San Francisco, CA 94104
Attention: Linda Mackey
Telephone: (415) 436-3102
Electronic Mail: linda.z.mackey@baml.com
(iii)     TO COLLATERAL ADMINISTRATOR


State Street Bank and Trust Company
1 Iron Street
Boston, MA 02210
Attention: Structured Trust and Analytics
Ref: Barings BDC Senior Funding I, LLC
Facsimile No.: (617) 937-4358
(d)    Amendments. Except as otherwise expressly provided hereunder, this
Agreement may not be amended or modified in any manner except by a written
agreement executed by an Authorized Person of each of the parties hereto. No
waiver or acceptance of performance other than as provided herein on the part of
any party shall constitute a waiver or acceptance of such performance in the
future.
(e)    Binding Agreement; Successors and Assigns; Conflicts with Other
Agreements. This Agreement, together with the annexes, schedules and other
writings referred to herein or delivered pursuant hereto, constitutes the entire
agreement of the parties hereto with respect to the subject matter hereof, and
supersedes all prior oral or written agreements concerning the same. This
Agreement shall extend to and shall be binding upon the parties hereto, and
their respective successors and assigns (including any trustees, conservators or
other officers of the court in any bankruptcy or insolvency proceeding). This
Agreement shall inure to the benefit of the successors and assigns of the
parties hereto. The Administrative Agent may assign its rights hereunder, with
prior written notice to the Collateral Administrator. Neither the Borrower nor
the Collateral


23



--------------------------------------------------------------------------------





Administrator shall assign this Agreement or delegate its rights or duties
hereunder or any portion hereof without the prior written consent of the
Administrative Agent. This Agreement shall inure to the benefit of the
successors and assigns of the parties hereto.
(f)    Borrower Compliance. In no event shall Collateral Administrator have any
duty to determine whether the Assets held or disposed by it in accordance with
this Agreement comply with any statutory or regulatory requirements of any
jurisdiction or governmental body or, except as expressly provided herein, any
rules governing investments of the Borrower.
(g)    Survival. All releases and indemnifications provided in this Agreement
shall survive the termination or assignment of this Agreement.
(h)    APPLICABLE LAW. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. THE “SECURITIES
INTERMEDIARY’S JURISDICTION” AND THE “BANK’S JURISDICTION” SHALL BE THE STATE OF
NEW YORK, AND, ACCORDINGLY, THE PARTIES’ RIGHTS AND OBLIGATIONS CONCERNING THE
COLLATERAL ACCOUNTS AND ALL CASH AND FINANCIAL ASSETS CREDITED THERETO AND CASH
THEREIN SHALL BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK
(i)    Heading and References. The headings and captions in this Agreement are
for reference only and shall not affect the construction or interpretation of
any of its provisions. Except as expressly provided herein, all references to
Paragraphs, Subparagraphs, and Schedules refer to Paragraphs, Subparagraphs, and
Schedules of this Agreement.
(j)    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but such
counterparts shall, together, constitute only one Agreement. Delivery of an
executed counterpart of a signature page of this Agreement by electronic mail or
other electronic imaging means (e.g. “pdf” or “tiff”) shall be effective as
delivery of a manually executed counterpart of this Agreement.
(k)    WAIVER OF TRIAL BY JURY. THE PARTIES MUTUALLY WAIVE THE RIGHT TO A TRIAL
BY JURY IN ANY ACTION, SUIT OR PROCEEDING RELATING TO THIS AGREEMENT OF ANY
TRANSACTION REFERRED TO HEREIN.
(l)    Merger or Consolidation of the Collateral Administrator. Any Person into
which the Collateral Administrator may be merged or converted or with which it
may be consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Collateral Administrator shall be a party, or any
Person succeeding to all or substantially all of the structured trust business
of the Collateral Administrator, shall be the successor of the Collateral
Administrator hereunder, without the execution or filing of any paper or any
further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding.
(m)    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such


24



--------------------------------------------------------------------------------





prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
(n)    Non-Recourse Obligations; No Petition. (i)    Each party hereto covenants
and agrees that the obligations of the Borrower under this Agreement are limited
recourse obligations of the Borrower, payable solely from the Collateral in
accordance with the terms of the Loan Documents, and, following realization of
the Collateral, any claims of any party hereto and all obligations of the
Borrower shall be extinguished and shall not thereafter revive. No recourse
shall be had for the payment of any amount owing in respect of, or payable
under, this Agreement against the Investment Adviser, the Investment
Sub-Adviser, the Investment Adviser Parent, the Borrower Parent or any member,
shareholder, unitholder, owner, employee, officer, director, trustee, manager,
advisor, agent or incorporator or organizer of the Borrower, or their respective
successors or assigns. It is understood that the foregoing provisions of this
Paragraph 13(n) shall not (x) prevent recourse to the Collateral for the sums
due or to become due under any security, instrument or agreement which is part
of the Collateral, (y) constitute a waiver, release or discharge of any
indebtedness or obligation evidenced by this Agreement or the Credit Agreement
until the Collateral has been realized in full, whereupon any outstanding
indebtedness or obligation shall be extinguished and shall not thereafter revive
or (z) limit or prejudice the rights or remedies of the Administrative Agent or
any Lender with respect to (1) any obligation of any Person other than the
Borrower under the Loan Documents or (2) any claim against any Affiliate of the
Borrower under any Loan Document or otherwise or the rights of the Lenders in
respect of any fraud, willful misconduct or bad faith. The provisions of this
Paragraph 13(n) shall survive the termination of this Agreement.
(ii) Each of the parties hereto (other than the Borrower) covenants and agrees
that, prior to the date that is one year and one day (or, if longer, any
applicable preference period and one day) after the payment in full of all
Obligations, no party hereto shall institute against, or join any other Person
in instituting against, the Borrower any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceedings
under any federal, state or foreign bankruptcy or similar law.
(o)    Appointment and Authority of Investment Adviser. Subject to the terms and
conditions of the Investment Management Agreement, the Borrower hereby appoints
the Investment Adviser to act on its behalf hereunder and authorizes the
Investment Adviser to take such actions on its behalf and to exercise such
powers as are delegated to the Borrower by the terms hereof, together with such
actions and powers as are reasonably incidental thereto, and each party hereto
acknowledges and accepts such appointment and authorization. The provisions of
this Paragraph 13(o) are solely for the benefit of the Investment Adviser and
the Borrower and no other Person shall have any rights as third party
beneficiary of any such provisions.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


25



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective corporate officers, thereunto duly authorized.




ADMINISTRATIVE AGENT


BANK OF AMERICA, N.A.


By: /s/ Liliana Claar                


Liliana Claar, Vice President            
(Print Name and Title)




BORROWER


BARINGS BDC SENIOR FUNDING I, LLC
BY: BARINGS LLC AS INVESTMENT ADVISER


By: /s/ Scott E. Chappell            


Scott E. Chappell, Managing Director        
(Print Name and Title)






COLLATERAL ADMINISTRATOR


STATE STREET BANK AND TRUST COMPANY        


By: /s/ Wing Ng                


Wing Ng, Assistant Vice President        
(Print Name and Title)


26

